684 S.E.2d 161 (2009)
363 N.C. 589
Charles M. WHITE and Earl Ellis, individually and now or formerly d/b/a Ace Fabrication and Welding, a North Carolina General Partnership
v.
Andrew THOMPSON, Douglas Thompson, and Fran Lurkee, alias.
No. 226A09.
Supreme Court of North Carolina.
August 27, 2009.
Ralph G. Jorgenson, Tabor City, for Thompson.
Junius B. Lee, Whiteville, for White, et al.
Prior report: ___ N.C.App. ___, 676 S.E.2d 104.

ORDER
Upon consideration of the petition filed on the 5th of June 2009 by Defendants (Thompson) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 27th of August 2009.